Citation Nr: 0208595	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-02 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right leg disability 
as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from April 1978 to March 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 1998 
which denied service connection for a right leg disability 
claimed secondary to a service-connected low back disability.  
In February 2001, the case was remanded to the RO for 
additional notification and development.  


FINDING OF FACT

The veteran does not have a chronic right leg disability.


CONCLUSION OF LAW

A right leg disability is not proximately due to or the 
result of a service-connected low back disability.  38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from April 1978 to March 1992.  

Service medical records show that in October 1985, the 
veteran was seen following trauma to the right leg.  The 
assessment was a contusion.  No further complaints of right 
leg pain were noted in the service medical records.  In 
August 1990, the veteran injured his back in a fall, and a 
fracture of the L-4 transverse process with mild L-4 
radiculopathy was eventually diagnosed.  Low back pain with 
occasional pain into the left hip and buttock areas 
persisted, and a medical board report in October 1991 showed 
a diagnosis of post-traumatic low back pain.  

In June 1992, he was granted service connection for post-
traumatic low back pain, status post fracture of the 
transverse process of L-4, and assigned a 20 percent rating.  

A number of post-service medical records primarily show the 
veteran's treatment for disc disease in the lumbosacral 
spine, with low back pain and radiation of pain into the left 
lower extremity.  Such records include VA treatment records 
dated from April 1994 to September 1996; treatment records 
from Dr. D. DeRolf dated from August 1996 to December 1996; 
treatment records from the University of Virginia Health 
Sciences Center (UVA) dated from December 1996 to October 
1997; examination reports from A. Alfano, M.D., dated in 
August 1997, and V. Lee, M.D., dated in October 1997; a 
letter from Dr. Alfano dated in February 1998; a report from 
H. Mathews, M.D., dated in July 1998; examination reports 
from a VA doctor, dated in November 1998, and Dr. Mathews, 
dated in July 1999; and VA treatment records dated from 
November 1998 to March 2001.  

Occasional complaints of pain radiating into the right lower 
extremity have also been shown.  A VA neurology examination 
in February 1995 noted pinprick was diminished over the right 
L5-S1 dermatomes.  There was some decreased power in the 
anterior tibialis muscle on the right.  Examination of the 
right leg was otherwise normal, and the examiner suspected 
there were possibly some radicular symptoms associated with 
the veteran's low back disability.  

In August 1996, a lower back examination by Dr. DeRolf 
disclosed straight leg raising was positive at 45 degrees on 
the right for some tightness in the leg.  On a VA peripheral 
nerves examination in September 1996, the veteran complained 
of pain shooting into both legs on occasion, followed by 
numbness and coldness.  Straight leg raising was normal, and 
strength was normal in the lower extremities.  It was noted 
that tests for nerve damage in the lower extremities did not 
reveal any significant problem.  

During his treatment at UVA from December 1996 to October 
1997, the veteran underwent a magnetic resonance imaging 
(MRI) scan which revealed a protruding disc at L4-5 to the 
left.  It was noted that although no pathology had been 
demonstrated on electromyogram, in view of the MRI scan, his 
symptoms were consistent with the possibility of radicular 
pathology.  

VA records show that in October 1999, the veteran complained 
of low back pain and left lower extremity weakness and 
fatigue.  He also complained of pain in both legs.  On 
examination, the gait revealed left hip hiking and right 
lateral trunk lean to swing the left lower extremity.  Motor 
strength in the right leg was reduced to 4/5 on hip flexion, 
3+/5, with complaints of increased low back pain, on knee 
extension, and 4/5 of knee flexion.  In March 2000, his pain 
had dramatically improved following an epidural injection.  
Motor testing was 5/5 in both lower extremities, and sensory 
was intact.  

By RO decision in May 2000, the rating for the veteran's 
service connected low back disability was increased to 40 
percent.  Such rating was under Diagnostic Code 5293 for 
intervertebral disc syndrome, which takes into account low 
back symptoms and related lower extremity radicular symptoms.

VA records show that in December 2000, bilateral lower 
extremity strength was 5/5, and there was no sensory or motor 
deficit in either leg.  In March 2001, it was noted that the 
veteran's pain had recently been progressive, and was not as 
responsive to the treatment with medication and nerve root 
injections.  He had an antalgic gait, favoring the left leg.  
Strength was 5/5 bilaterally in the lower extremities.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a right leg disability, claimed 
secondary to a low back disability.  VA and service medical 
records have been obtained, and other identified medical 
records have been obtained to the extent possible without 
further cooperation from the veteran, in locating and 
authorizing the release of such records.  See 38 C.F.R. § 
3.159(c).  An additional examination is not warranted under 
the circumstances of this case.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The veteran 
does not contend, nor does the evidence show, that he has a 
right leg disability which was incurred directly in service.  
Rather, he contends that he developed a right leg disability 
as a result of his service-connected low back disability.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  

Although the veteran has been shown to have pain radiating 
from the low back into the right lower extremity on occasion, 
such pain is a symptom of his service-connected low back 
disability, rather than a separate disability.  Such right 
lower extremity symptoms have already been taken into account 
in the rating for the service-connected low back disorder 
under Diagnostic Code 5293.  No separately identifiable 
chronic right leg disability has been shown.  In this regard, 
although a slight decrease in strength in the right leg was 
shown in October 1999, all tests of strength before and after 
that date have been normal, and there is no other medical 
indication of a chronic right leg disability.  Without the 
current existence of a right leg disability, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

The weight of the evidence demonstrates that the veteran has 
occasional right leg pain as a symptom of his low back 
disability, without any separately ratable right leg 
disability shown.  The preponderance of the evidence is 
against the claim for secondary service connection for a 
right leg disability.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right leg disability, claimed 
secondary to a service-connected low back disability, is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

